t c memo united_states tax_court kevin f foley and shula k foley petitioners v commissioner of internal revenue respondent docket no 11602-06l filed date mark a pridgeon for petitioners trent d usitalo for respondent memorandum opinion swift judge this matter is before us under rule on the parties’ cross-motions for summary_judgment the underlying issue in this collection case is whether respondent’s appeals_office abused its discretion in sustaining respondent’s proposed levy action against petitioners’ residence unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at the time of filing the petition petitioners resided in background afton minnesota in petitioners earned dollar_figure in short-term_capital_gains on date petitioners purchased a new residence for dollar_figure with a dollar_figure cash down payment and a contract_for_deed for the balance with a balloon payment due on date on or about date petitioners filed late their joint federal_income_tax return showing a tax_liability of dollar_figure petitioners included no payment with the return and in petitioners paid no withholding taxes and no estimated_taxes on or about date respondent assessed the above dollar_figure tax_liability reported on petitioners’ federal_income_tax return along with interest and penalties and mailed to petitioners a notice_and_demand for payment on or about date respondent mailed to petitioners a notice_of_intent_to_levy relating to petitioners’ federal income taxes plus penalties and interest in the total amount of dollar_figure on date respondent filed a federal_tax_lien in washington county minnesota relating to petitioners’ outstanding federal income taxes on or about date petitioners timely requested an appeals_office hearing seeking to avoid or at least to postpone respondent’s proposed levy in their appeals_office hearing petitioners requested that respondent designate their outstanding federal income taxes as currently not collectible petitioners also represented that because of the balloon payment due on their contract_for_deed in june of they intended to sell or refinance their residence and that funds therefrom would be used by petitioners to pay their outstanding federal income taxes petitioners also represented that they had several business deals that at some point might provide funds to pay their federal income taxes in the appeals_office hearing petitioners did not challenge their underlying federal_income_tax liability per respondent’s request petitioners filed form 433-a indicating that petitioners’ monthly living_expenses exceeded their monthly earned_income and showing their residence as their only significant asset on or about date respondent’s appeals officer advised petitioners’ representative that the proposed levy action was sustained and that petitioners should consider either refinancing or selling their residence to pay their federal income taxes the appeals officer further determined that it was not appropriate to levy on petitioners’ bank accounts because petitioners had no funds in their bank accounts the appeals officer on his own initiative considered other collection alternatives in particular the appeals officer determined that an installment_agreement would not be appropriate because petitioners’ monthly necessary living_expenses exceeded their monthly income the appeals officer further determined that an offer-in-compromise would not be appropriate because of the amount of equity in petitioners’ residence the appeals officer determined that it was appropriate to levy on petitioners’ residence because there was sufficient equity in the residence to satisfy petitioners’ entire outstanding tax_liability on or about date respondent’s notice_of_determination was mailed to petitioners sustaining respondent’s proposed levy in the notice_of_determination the appeals officer determined and petitioners do not dispute that as of date 1the record does not explain what disposition petitioners made of the dollar_figure in short-term_capital_gains they realized in petitioners had a balance due on the contract_for_deed relating to their residence of dollar_figure and petitioners’ residence had a fair_market_value of approximately dollar_figure on date petitioners timely filed a petition with this court in their petition petitioners alleged only the following error the respondent erred in determining that a short-term extension of time to date for the petitioners to refinance or sell their home pursuant to a balloon payment on their contract_for_deed and thereby raise the funds to pay the liabilities was not an appropriate collection alternative discussion summary_judgment is appropriate where the pleadings answers to interrogatories depositions admissions and other material show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 122_tc_184 under sec_6330 where a taxpayer’s underlying tax_liability is not at issue we generally review respondent’s appeals_office notice_of_determination for an abuse_of_discretion 114_tc_604 in an appeals_office hearing generally respondent is required to consider issues raised by a taxpayer including collection alternatives and challenges to the appropriateness of the collection action sec_6330 a taxpayer may request that his federal_income_tax liability be designated as currently not collectible such status may be available where based on the taxpayer’s assets equity income and expenses the taxpayer has no apparent ability to make payments on the outstanding tax_liability administration internal_revenue_manual cch sec_5 at big_number see also willis v commissioner tcmemo_2003_302 in a number of situations courts have held that it will not be regarded as an abuse_of_discretion where an appeals officer refuses to delay a proposed collection action to allow a taxpayer to sell an asset see castillo v commissioner tcmemo_2004_ clawson v commissioner tcmemo_2004_106 325_fsupp2d_1064 c d cal herein the record establishes that respondent’s appeals officer did not abuse his discretion in sustaining the proposed levy the appeals officer considered petitioners’ request to designate their liability as currently not collectible and correctly determined that it was not merited because of the equity in petitioners’ residence further the appeals officer did not abuse his discretion in rejecting petitioners’ request to postpone the levy until after date to allow petitioners to refinance or sell their residence we note that petitioners purchased a new residence with dollar_figure in cash at a time when they owed a substantial tax_liability see steinberg v commissioner tcmemo_2006_217 no abuse_of_discretion in rejecting an offer-in-compromise where taxpayers spent dollar_figure on a residence down payment we are not aware of any reason why petitioners did not attempt to refinance or to sell their residence before date as recommended by respondent’s appeals officer to pay their outstanding federal_income_tax liability if respondent’s tax_lien inhibited petitioners from refinancing or selling their residence petitioners could have requested respondent to subordinate the tax_lien under sec_6325 to facilitate the refinancing or sale there is no indication that petitioners made such a request for the first time in their summary_judgment motion petitioners allege that respondent’s appeals officer abused his discretion by failing to properly balance the need for efficient collection_of_taxes with the concern that a collection action be no more intrusive than necessary petitioners’ argument fails as stated petitioners never requested an installment_agreement nor did they make an offer-in-compromise yet the appeals officer considered these collection alternatives and correctly concluded that a levy on petitioners’ residence was the only viable alternative petitioners contend that the filing of respondent’s tax_lien alone was sufficient to protect respondent’s interest the lien itself however does not collect taxes owed but simply enhances respondent’s priority position vis-a-vis other creditors regardless of our opinion herein petitioners effectively obtained much of what they wanted--namely--a postponement of respondent’s levy until by requesting an appeal with respondent’s appeals_office and subsequently filing a petition with this court respondent was temporarily stayed from levying on petitioners’ residence sec_6330 115_tc_35 we hold that respondent’s appeals_office did not abuse its discretion we will deny petitioners’ motion for summary_judgment and we will grant respondent’s motion for summary_judgment our opinion here does not necessarily mean that respondent may in fact levy on petitioners’ residence pursuant to sec_6334 a taxpayer’s principal_residence is exempt from levy absent the written approval of a federal district_court judge or magistrate we note that in connection with a proposed levy on a taxpayer’s residence our jurisdiction under sec_6330 to consider whether an appeals officer properly has balanced the need for efficient collection_of_taxes with the concern that a collection action be no more intrusive than necessary would appear to be somewhat duplicative of the federal district courts’ jurisdiction under sec_6334 also to review and approve respondent’s levy on a taxpayer’s residence to reflect the foregoing an appropriate order and decision will be entered for respondent
